Citation Nr: 9931550	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-38 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluated as 20 percent disabling.  

2.  The evaluation of the veteran's degenerative arthritis of 
the right knee, currently evaluated as 10 percent disabling.

ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1964.  

This appeal arises from a September 1995 rating decision of 
the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an evaluation in 
excess of 20 percent for right knee instability.  By rating 
decision of March 1999, the RO continued the 20 percent 
evaluation for right knee instability.  However, an 
additional 10 percent evaluation was assigned for diagnosed 
degenerative arthritis of the right knee, effective 
July 1995.  The veteran's claim remains in appellate status 
since less than the maximum available benefit was awarded.  
Swan v. Derwinski, 1 Vet.App. 20, 22-23 (1993).  


REMAND

The veteran and his representative contend, in essence, that 
the veteran's right knee disability is more severe than 
currently evaluated.  

At the outset, it is important to note that the veteran's 
claims for increased disability for his right knee disorders 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has asserted claims that are 
plausible.  In this case, he has asserted that his right knee 
disabilities are more severe than currently evaluated; thus, 
his claims are well grounded.

A review of the record reveals that during the pendency of 
this appeal, a July 1999 medical statement from David M. 
Junkin, M.D., was received by the Board of Veterans' Appeals 
(Board) in September 1999.  This additional evidence was sent 
to the Board without RO review.  Any pertinent evidence 
submitted by the appellant or representative which is 
accepted by the Board under governing regulatory provisions, 
must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case (SSOC) unless this procedural right is waived by the 
appellant or representative or unless the Board determines 
that the benefit, or benefits, to which the evidence relates 
may be allowed on appeal without such referral.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  38 C.F.R. § 20.1304(a)(c) (1999).  Since the 
additional evidence was received by the Board and no waiver 
of initial RO review has been received for this evidence, in 
writing, RO review is necessary.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating of a service-connected disorder.  In the case of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  With respect 
to the degenerative arthritis of the right knee, the RO has 
not considered whether staged ratings are appropriate and 
must do so.

Further, the claims folder does not reflect copies of medical 
records from Dr. Junkin, if any, revealing treatment of the 
veteran's right knee disability.  These records, if they 
exist, should be obtained and associated with the claims 
folder.  

Based on the foregoing, additional development is necessary.  
This claim is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical providers, VA and private, where 
he has received treatment since 1995 for 
his right knee disability.  Thereafter, 
the RO should obtain legible copies of 
all records of treatment that have not 
already been obtained, to specifically 
include any medical records from Dr. 
Junkin.  All records, once obtained, must 
be associated with the claims folder.

2.  The RO should review all pertinent 
information currently in its possession 
which is not duplicative of records 
already associated with the file, 
specifically evidence submitted to the 
Board without RO waiver. When the 
requested development is complete, the RO 
should readjudicate the veteran's claims.  
Consideration of the Fenderson case 
should be reflected in the determination 
regarding degenerative arthritis of the 
right knee.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and then be afforded a 
reasonable opportunity to respond.  Both 
the veteran and his representative should 
be provided the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


